Citation Nr: 9926505	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  93-19 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a visual defect.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right leg 
condition.

5.  Entitlement to service connection for a left leg 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to July 
1991.

This appeal arose from a February 1992 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In October 1992, the veteran testified 
at a personal hearing at the RO; in April 1993, the hearing 
officer issued a decision which confirmed and continued the 
denials of the benefits sought.  In August 1995, the Board of 
Veterans' Appeals (Board) remanded the above-noted issues for 
additional development.  In March 1999, these issues were 
again denied (this rating action also granted service 
connection for a stomach disorder and tinnitus, issues which 
had been part of the August 1995 remand).


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from asthma, a back disability or right 
and left leg conditions which can be related to his period of 
service.

2.  The veteran suffers from bilateral refractive error with 
presbyopia.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of well grounded 
claims for service connection for asthma, a back disability 
and right and left leg conditions.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) (1998).

2.  A visual disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for asthma, a back 
disability and right and left leg 
conditions

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.


FACTS

Asthma

The veteran's service medical records indicate that he was 
seen on October 17, 1970 with complaints of congestion.  A 
chest x-ray revealed increased bronchial markings.  The 
impression was upper respiratory infection (URI) versus 
bronchitis.  In January 1971, he coughed up yellow phlegm.  
In June 1971, he presented with complaints of a cough, 
congestion and tightness in the chest.  He noted that he had 
coughed up a yellow-brown mucous.  His lungs displayed 
inspiratory and expiratory wheezes.  The diagnosis was 
bronchitis.  A chest x-ray showed a cloudy infiltrate on the 
right lung.  In October 1972, he reported with symptoms of a 
fever, tightness in the chest and a dry cough.  There were 
scattered rhonchi on inspiration, but there was no wheezing.  
A chest x-ray was within normal limits.  The impression was 
URI.  During a November 1972 Occupational Medicine 
examination, he denied any lung disease and a chest x-ray was 
normal.  In July, August and September 1973, he was treated 
for bronchitis, manifested by chest congestion, diffuse 
rhonchi and rales and wheezing in both lungs.  On August 28, 
1974, he presented with a three day history of a productive 
cough.  There was no fever, nor did he report chills or 
hemoptysis.  The impression was viral bronchitis.  On March 
15, 1978, he complained of chest congestion and a headache.  
He noted that he had constant, recurring URIs.  The 
impression was sinusitis/bronchitis.  During a periodic 
examination conducted on March 24, 1978, a chest x-ray was 
noted to be normal.  In December 1978 and January 1979, he 
was again treated for chronic bronchitis.  A December 1978 
chest x-ray was within normal limits and pulmonary function 
tests (PFTs) performed in January 1979 were normal.  In July 
1979, he suffered another attack of bronchitis, which was 
manifested by extensive rales, rhonchi and wheezing.  This 
resolved by the end of that month.  From 1980 through 1982, 
he continued to suffer from recurrent URIs.

On September 17, 1984, he reported a history of asthma "a 
long time ago."  He complained that he was having trouble 
getting breath in, and noted that he had tightness in the 
chest, a productive cough and chills.  He was breathless 
while talking.  He was given medication and his breath sounds 
improved.  The wheezing was gone.  The assessment was acute 
bronchospasms (asthma), rule out Mycoplasma pneumonia.  The 
following day, he reported with complaints of short-
windedness.  He was slightly shaky and reported suffering 
from chills, sweating and intermittent dyspnea.  His lungs 
displayed good lung sounds, with diffuse expiratory wheezes.  
The impression was bronchospasm.  A viral illness was noted 
in May 1985.  On January 5,1987, he was noted to be using an 
inhaler.  The objective examination noted bilateral wheezing 
and basiliar rales.  The assessment was possible bronchitis 
versus asthma.  On January 9, 1987, the assessment was 
resolving bronchitis.  He still had a few expiratory and 
inspiratory wheezes.  His chest was clear.  A follow-up 
examination was conducted on January 16, 1987.  He still 
displayed diffuse rhonchi and a few scattered late expiratory 
wheezes.  The assessment was probable viral bronchitis, 
questionable Mycoplasma.  There were no further complaints of 
bronchitis during service.  The retirement examination 
conducted in March 1991 noted that his chest was clinically 
normal.  PFTs were also within normal limits.

The veteran was examined by VA in January 1992.  He 
complained of suffering from asthma.  The objective 
examination noted that his lungs were clear, with no rales.  
The diagnosis was stress asthma.  

The veteran testified at a personal hearing in October 1992.  
He stated that he had sought treatment for restricted 
bronchial tubes in August 1991.  He claimed that he had been 
treated for asthmatic bronchitis and bronchitis after 
service.  High humidity and stress possibly brought on his 
attacks.

The veteran was examined by VA in October 1995.  He claimed 
that his asthma and bronchitis were diagnosed in service.  
The general medical examination noted that his respiratory 
rate was 16.  There was an increased expiratory phase in both 
upper fields; there was no evidence of wheezing, crackles or 
rhonchi.  His lungs displayed good air flow throughout.  The 
impression was asthma, no active disease (it was commented 
that he was not taking any medications).  A trachea and 
bronchi examination was also conducted.  He stated that he 
had had two episodes of bacterial bronchitis in service.  He 
indicated that he had not used an inhaler for several years.  
The objective examination noted that his respiration was 
easy.  There was a somewhat increased expiratory phase, but 
there was no evidence of cor pulmonale.  He reported an 
occasional feeling of chest tightness with increased 
activity.  There was no clubbing or cyanosis of the lower 
extremities and he denied a cough and dyspnea.  A chest x-ray 
was negative.  PFTs were recommended in order to determine 
his extent of functional impairment; however, he failed to 
appear for the May 1996 tests.  The assessment was asthma in 
remission.



Back

The veteran's service medical records reflected treatment for 
bilateral pes planus.  On January 19, 1978, it was noted that 
he was wearing orthoses for this pes planus.  He complained 
of some back pain which the examiner commented was not 
related to his feet or to his orthoses.  On February 28, 
1982, he presented with complaints of low back pain.  There 
was no history of trauma.  The objective examination was 
negative.

The veteran was examined by VA in January and June 1992.  He 
did not complain of any back pain.  

A personal hearing was conducted in October 1992.  He stated 
that he been told that his pes planus, which caused him to 
walk differently, was causing pain to shoot into the low 
back.  

VA afforded the veteran an examination in October 1995.  He 
complained of low back pain with no known injury.  The 
assessment was chronic low back pain, with no functional 
deficits noted on objective examination.  A further 
examination was conducted in May 1998.  This examiner stated 
that the veteran's chronic low back pain was etiologically 
related to the pes planus.  Such a relationship was 
reportedly well established in the literature, as well as in 
this patient.

VA re-examined the veteran in January 1999.  He reported that 
he had had low back pain for the past two years.  This was an 
occasional sharp pain, that would come on spontaneously.  He 
denied any trauma.  The objective examination noted that he 
stood erect.  His pelvis was level and the general alignment 
of the back was normal.  His back was nontender and 
nonpainful on palpation.  Forward flexion was to 80 degrees; 
extension was to 10 degrees; and lateral bending was to 20 
degrees bilaterally.  Straight leg raises were negative.  The 
assessment was no back disability found.


Right and left legs

The veteran's service medical records contained a notation 
concerning a March 24, 1978 podiatry consultation.  He stated 
at that time that his feet and legs would ache after a few 
minutes of weight bearing.  The orthoses that he wore for his 
pes planus were noted to be pronated.  It was suggested that 
these be recast in a neutral position.  He made no further 
complaints during service of leg problems.

The veteran was examined by VA in January and June 1992.  He 
made no mention of any leg complaints (save for his right 
knee, which is already service-connected).

In October 1992, the veteran testified at a personal hearing.  
He stated that he had been told that his flat feet were 
causing pains to shoot into his legs.  He also noted that he 
had muscle spasms in both calves.

The veteran was afforded a VA examination in October 1995.  
His lower extremities were within normal limits.  Another VA 
examination was conducted in May 1998.  After a review of the 
record, the examiner opined that the veteran's bilateral leg 
complaints were etiologically related to his service-
connected pes planus.  

VA re-examined the veteran in January 1999.  There was no 
evidence of referred pain from the low back into the lower 
extremities.  His reflexes were normal, as were motor and 
sensory examinations of the legs.  The assessment was of no 
disability found.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the veteran was treated for bronchitis 
and asthma in service.  He also complained twice of back pain 
and once of aching legs.  Therefore, this evidence would 
appear to support a finding of the presence of a disease or 
injury in service, thus satisfying one element of the Caluza 
test for well groundedness.  However, there is no evidence of 
the current existence of any disabilities.  The VA 
examination conducted in January 1999 found no evidence of 
either asthma or bronchitis.  Moreover, no disabilities of 
the low back or either lower extremity were identified.  
Clearly, the existence of current disabilities has not been 
established.  Since no current disorders have been found, the 
requirement of an opinion concerning a link between a current 
disability and service (or any symptoms noted following 
service) has been rendered moot.  

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


II.  Service connection for a visual 
defect

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  However, congenital or development defects 
(such as refractive error) as such are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. § 3.303(c) (1998).

The veteran's service medical records included the March 1969 
entrance examination, which noted that his visual acuity 
without correction was 20/20 bilaterally.  In October 1969, a 
diagnosis of possible left conjunctivitis was made.  In March 
1970, his visual acuity was 20/20 bilaterally.  His eyes were 
injected and the cornea was possibly cloudy.  Visual acuity 
was 20/20 bilaterally in May 1971.  In March 1973, he 
complained that his eyes burned.  The examination noted that 
the sclera and the conjunctiva were within normal limits, as 
were the lenses.  The impression was questionable 
blepharitis.  Conjunctivitis was present in May 1973.  In 
August 1975, mild injection to the conjunctiva of the left 
eye was noted.  There was no sign of a corneal abrasion.  On 
January 4, 1978 he complained of occasional blurred vision.  
The fundoscopic examination was negative.  On February 21, 
1978, he accidentally sprayed paint in his right eye.  There 
were obvious stains to the lower conjunctiva, and the eye was 
mildly injected.  The impression was chemical keratitis.  On 
July 29, 1980, he was assaulted with a pool cue, suffering 
trauma to the head.  There was no visual defect.  On August 
27,1980 he reported that he was seeing flashing lights in the 
left eye.  On November 11, 1988, he claimed that blood had 
come out of his right eye.  There was some tenderness of the 
right upper lateral lid.  There was no photophobia or pain.  
He reported occasional blurred vision which would change with 
blinking.  Mild injection of the lateral conjunctiva was 
present and there was a palpable nodule over the lateral lid; 
with lid eversion, there was a small pustule on the lateral 
upper lid.  The diagnosis was Hordeolum, left.  On December 
12, 1988 a small cyst was noted in the left upper eyelid.  
His vision was normal, although there was some inflammation 
of the right upper lid.  The assessments were conjunctivitis 
and blepharitis.  His vision was again noted to be normal on 
December 19, 1988.  An eye examination was performed on July 
23, 1990 following complaints of blurring vision.  The 
assessment was of a 40 year old male with beginning 
presbyopia.  During the March 1991 retirement examination, 
his visual acuity was 20/20 on the right and 20/15 on the 
left.  His visual fields were noted be normal.

The veteran was examined by VA in January 1992.  His eyes 
were normal.  No diagnosis of any visual defect was made.

The veteran testified at a personal hearing in October 1992.  
He stated that he had suffered a trauma to the head in 
service (he was struck with a pool cue) and that his blurring 
vision had begun after this.  He has been prescribed 
bifocals, although he indicated that he still had occasional 
blurring vision.  

VA examined the veteran in October 1995.  He stated that he 
had difficulty focusing even with corrective lenses.  The 
general medical examination found that his pupils were 
equally round and reactive to light and accommodation.  His 
field of vision appeared to be normal with sharp discs.  A 
visual examination noted no history of injuries or surgeries 
to the eyes.  He noted that he had suffered a head trauma 
with subconjunctival hemorrhage of both eyes in service.  His 
corrected visual acuity was 20/25 bilaterally.  His pupils 
were 3 mm and equally reactive to light.  The extraocular 
movements were full and his field of vision was also full.  
The slit lamp examination was normal.  The impression was 
refractory error and presbyopia.

Another VA examination of the veteran was performed in 
October 1997.  He stated that his vision was occasionally 
fuzzy and that he often needed more light in order to see.  
He indicated that he had sprayed Hydrazine in his eyes in 
1983 and had been hit in the head in 1982.  He denied having 
headaches, although he reported occasional light flashes in 
the left eye.  The objective examination was unremarkable.  
The diagnosis was refractive error with presbyopia.

After a careful review of the evidence, it is found that the 
veteran is not entitled to service connection for a visual 
defect.  Initially, it is noted that the only confirmed 
diagnosis of record is refractive error with presbyopia.  The 
service medical records also noted this diagnosis.  However, 
despite the veteran's assertion that his vision problems 
could be due to either paint sprayed in the eyes or a head 
trauma, there has been no diagnosis made, either in service 
or after separation, of any underlying pathology or disease.  
While the veteran may believe that his refractive error is 
related to these two incidents, he is not competent, as a 
layperson, to render an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the evidence argues for a finding that this veteran's 
refractive error is developmental in nature.  The applicable 
laws and regulations clearly state that service connection 
may only be granted for disabilities that are incurred in 
active service.  According to 38 C.F.R. § 3.303(c) (1998), 
refractive error is not a disability within the meaning of 
the applicable legislation.  Therefore, service connection 
cannot be granted for this condition.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a visual defect.


ORDER

Service connection for asthma is denied.

Service connection for a visual defect is denied.

Service connection for a back disability is denied.


Service connection for a right leg condition is denied.

Service connection for a left leg condition is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

